Citation Nr: 1532306	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a Tempur-Pedic Mattress, edge trimmer, Kitchen Aid mixer, electric can opener, jar opener, and a walk-in tub and bathroom under the provisions of an independent living program pursuant to Chapter 31, of Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a denial of the Department of Veterans Affairs (VA), Regional Office (RO), located in Louisville, Kentucky. 

In April 2012, the Veteran requested a bathroom remodel to accommodate his disabilities, which was denied in June 2012.  The Veteran filed a NOD (notice of disagreement) in April 2013.  An SOC (statement of the case) was subsequently issued and a timely appeal was received in January 2013.  Therefore, the title page reflects the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).

On his January 2013 and February 2013 substantive appeals, the Veteran requested a Board hearing held by way of videoconference.  To date, such hearing has not been scheduled.  Therefore, the Board will remand these matters so that a videoconference Board hearing may be scheduled.


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference Board hearing.  The Veteran and his representative should be provided with notice as to the date, time, and place to report for said hearing.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




